—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Dounias, J.), entered August 24, 1999, which denied his objections to an order of the same court (Goglas, H.E.), dated May 10, 1999, denying his petition for a downward modification of his child support obligation.
Ordered that the order is affirmed, without costs or disbursements.
The father previously petitioned for a downward modification of his child support obligation based on his claim of loss of employment. The Family Court, Suffolk County, denied the application, finding that the father was responsible for losing his job. Consequently, we agree with the Family Court that the father is collaterally estopped from relitigating, on the current petition for similar relief, the issue of whether his diminished income is due to his own substantial misconduct (see, Matter of *601Knights v Knights, 71 NY2d 865; Matter of Capalbo v Capalbo, 148 AD2d 705). O’Brien, J. P., McGinity, Luciano and Schmidt, JJ., concur.